Foed, Judge:
When this case was called for hearing, counsel for the Government and the president of the defendant corporation submitted the same upon a stipulation. Accepting this stipulation as a statement of fact, I find the proper export value of the merchandise shown as item 460/9 on invoice 2279 of December 13, 1954, to be $1.25 per 100 meters, plus packing; the merchandise shown as item 460/9 on invoice 2277 of December 13, 1954, I find the proper export value to be $1.25 per 100 meters, plus packing; and the merchandise shown as item 460/11 on the same invoice, I find the proper export value to be $1.53 per 100 meters, plus packing. Judgment will be rendered accordingly.